DETAILED ACTION
This office action is in response to the amendments/remarks filed on 12/17/2021. Claims 1-9 are pending; claims 1-9 have been amended; claim 10 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The previous objection to the drawings has been withdrawn in light of cancelation of claim 10.
The previous rejections under 35 USC 112(b) have been withdrawn in light of the amendment to claims 1, 9 and cancelation of claim 10.
Applicant’s arguments, see page 6-7 with respect to the rejections under 35 USC 102(a)(1) have been considered and are persuasive in light of the written specification.
Regarding applicant’s arguments with respect to references Tokune and Easton, on page 7, second paragraph, Applicant indicated that “Neither Tokune et al. nor Easton et al. discloses or suggests at least one opening, which is formed to start at the inner circumference and extends outwardly in the radial direction or at the outer circumference of the carrier ring and extends inwardly in the radial direction and which is not the driver element 11.”
Examiner respectfully disagrees.  First, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Further, Examiner relied on Tokune to teach: friction disc 2 comprises at least one driver element (5) on a radially inner end face; and Easton teaches friction disk (20, Fig.2 or Fig.4, 40) having at least one opening (26, Fig.2; or cutout portion of 20 that creates edges 42 in Fig.4) is formed in the first friction lining in the axial direction (e.g. longitudinal direction), which extends in axial direction through carrier ring (core plate of disk 20 in Fig.2 or core plate of disk 40 in Fig.4); the opening is formed to start at the outer circumference of a carrier ring and extends inwardly in the radial direction (as shown in Figs 2 or 4; the cutout starts at outer circumference of carrier). Tokune taught the claimed driver element on a radially inner end face and Tokune as modified by Easton would provide for driver element as being different from (Tokune taught) at least one opening (see more details of the rejections below).  Therefore, the rejections under 35 USC 103 are maintained.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “at least one opening” in line 6 should read -- the at least one opening--  to clarify the opening is referring to opening as recited in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein if the friction disc is an inner disc, the friction disc comprises at least one driver element on a radially inner end face, which is different from the at least one opening” in lines 12-14. It is unclear what makes the friction disc an inner disc versus not an inner disc as there is no defined reference for inner vs outer.  Furthermore, it is unclear how the (inner) friction disc is different from an (outer) friction disc.  In particular, it is unclear what the relationship is between the driver element on a radially inner end face and the opening as claimed to meet the definition of different. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokune (US5975270) in view of Easton (US 5454454).

Claim 1: Tokune discloses a friction disc (2) having a flat carrier ring (Fig. 2, body of 2) which comprises a first surface (top 3 Fig.2) and a second surface (bottom 3), wherein a first annular friction lining (4) is arranged on the first surface, wherein if the friction disc (2 is an inner disc as shown in Fig.2) is an inner disc, the friction disc comprises at least one driver element (5) on a radially inner end face. 
Tokune does not disclose wherein at least one opening is formed in the first friction lining in the axial direction, which extends in the axial direction also through the carrier ring; wherein the opening is formed to start at the inner circumference and extends outwardly in the radial direction or at the outer circumference of the carrier ring and extends inwardly in the radial direction.
Easton teaches friction disk (20, Fig.2 or Fig.4, 40) having at least one opening (26, Fig.2; or cutout portion of 20 that creates edges 42 in Fig.4) is formed in the first friction lining in the axial direction (e.g. longitudinal direction), which extends in axial direction through carrier ring (core plate of disk 20 in Fig.2 or core plate of disk 40 in Fig.4); the opening is formed to start at the outer circumference of a carrier ring and extends inwardly in the radial direction (as shown in Figs 2 or 4; the cutout starts at outer circumference of carrier). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have at least one opening is formed in the first friction lining in the axial direction, which extends in the axial direction also through the carrier ring; the opening is formed to start at the outer circumference of the carrier ring and extends inwardly in the radial direction as taught by Easton in the friction disc of Tokune in order to reduce cost by reducing the amount of material used.
Tokune taught the claimed driver element on a radially inner end face and Tokune as modified by Easton would provide for driver element as being different from (Tokune taught) at least one opening.
Claim 2: Tokune and Easton as modified device disclose wherein a second friction lining (bottom 4 in Tokune) is arranged on the second surface of the carrier ring; said second friction lining comprising the geometry of the carrier ring (6 of Tokune) and the first annular friction lining that deviates from the circular ring shape (5 of Tokune),  and/or being formed with at least one opening  in the axial direction, which extends in the axial direction also through the carrier ring and the first friction lining (see Fig.2 above the openings extend through carrier and friction lining); wherein the opening (26 Fig.2 or 42 in Fig.4 of Easton) is formed to start at the outer circumference of the carrier ring (as shown in Fig.2 or 4 of Easton the opening formed at outer circumference of core plate of friction disk 20).
Claim 5: Tokune and Easton as modified device disclose wherein the opening at least in some areas is formed to be semicircular or circle-segment-shaped (as shown in Fig.2 the cutout 26 has circle segment shaped or Fig.4: the cutouts 42 has circle segmented shaped)
Claim 6: Tokune and Easton as modified device disclose wherein several openings (e.g. the other cutouts on the right and bottom as shown in Fig.2 or 4 of Easton) extending through the friction disc in the axial direction are formed.
Claim 7: Tokune and Easton as modified device disclose wherein the at least one opening in the first friction lining extends across a radial width of the first friction lining (6), which amounts to between 50% and 90% of the total width of the first friction lining in the radial direction (e.g. as shown in Fig. 2; radius of the opening 26 is about a little more than 50% the radial width of friction lining).
Claim 8: Tokune and Easton as modified device disclose wherein the at least one opening in the second friction lining extends across a radial width of the second friction lining, which amounts to between 50% and 90% of the total width of the second friction lining in the radial direction (e.g. as shown in Fig. 2; the radius of the opening 26 is about a little more than 50% the radial width of friction lining).

Claims 3, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokune (US5975270) and Easton (US 5454454) in view of Miba (DE202018002101U1 cited from IDS)

Claim 3: Tokune and Easton do not disclose wherein the first friction lining is a scatter-sintered friction lining.
Miba wherein the first friction lining is a scatter-sintered friction lining (see ¶ [0033]-[0034]). 
It would have been obvious to one skilled in the art at the time the invention was filed to have the friction lining is scatter-sintered friction lining as taught by Miba in the invention of Tokune and Easton for the purpose of improving binding of sintered friction material to carrier disc. 
Claim 4: Tokune and Easton do not disclose wherein the second friction lining is a scatter-sintered friction lining.
Miba wherein friction lining is a scatter-sintered friction lining (see ¶ [0033]-[0034]). 
It would have been obvious to one skilled in the art at the time the invention was filed to have the friction lining is scatter-sintered friction lining as taught by Miba in the invention of Tokune and Easton for the purpose of improving binding of sintered friction material to carrier disc.
Claim 9: Tokune and Easton do not disclose the edges of the first and/or the second friction lining are formed to be beveled where these join the at least one opening.
Miba teaches the edges (17) of the first and/or the second friction lining (8) are formed to be beveled where these join the at least one opening (see fig.5 and claim 8).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have wherein the edges of the first and/or the second friction lining are formed to be beveled where these join the at least one opening as taught by Miba in the invention of Tokune and Easton in order to avoid damage to friction plate in the region of the openings (see ¶ [0012] of Miba).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659